Citation Nr: 0503461	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic right upper eyelid laceration 
residuals.  

3.  Entitlement to service connection for chronic left leg 
fracture residuals.  

4.  Entitlement to service connection for chronic nasal 
fracture residuals.  

5.  Entitlement to service connection for a chronic throat 
disorder to include throat enlargement.  

6.  Entitlement to service connection for chronic tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1977 to December 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for chronic left leg fracture residuals, 
chronic nasal fracture residuals, a chronic throat disorder, 
and tinnitus.  In November 2002, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for a 
chronic back disorder and chronic right upper eyelid 
laceration residuals and denied the claims.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In September 2004, the veteran was scheduled for a December 
2004 hearing before a Veterans Law Judge.  In a December 2004 
written statement, the veteran indicated that: his home had 
been destroyed in a September 2004 hurricane; he had not 
received the September 2004 hearing notice until late 
November 2004; he had immediately contacted his accredited 
representative and the Board to reschedule the hearing; and 
he now desired to have a video hearing before a Veterans Law 
Judge.  In December 2004, the accredited representative 
submitted a Motion for Good Cause under 38 C.F.R. § 20.1304 
(2004) requesting a video hearing before a Veterans Law 
Judge.  In January 2005, the undersigned Veterans Law Judge 
granted the veteran's motion.  Given these facts, the veteran 
should be scheduled for the requested video hearing before a 
Veterans Law Judge.  Accordingly, this case is REMANDED for 
the following action: 

Schedule the veteran for the requested 
video hearing before a Veterans Law 
Judge.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


